UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05809 Nuveen Performance Plus Municipal Fund, Inc. (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive, Chicago, Illinois 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Vice President and Secretary 333 West Wacker Drive, Chicago, Illinois 60606 (Name and address of agent for service) Registrant's telephone number, including area code: 312-917-7700 Date of fiscal year end:10/31 Date of reporting period:1/31/13 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments Portfolio of Investments (Unaudited) Nuveen Performance Plus Municipal Fund, Inc. (NPP) January 31, 2013 Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Municipal Bonds – 153.4% (100.0% of Total Investments) Alabama – 0.2% (0.1% of Total Investments) $ Jefferson County, Alabama, Sewer Revenue Refunding Warrants, Series 1997A: 5.625%, 2/01/22 – FGIC Insured (4) 4/13 at 100.00 Caa3 $ 1,081,445 5.375%, 2/01/27 – FGIC Insured (4) 4/13 at 100.00 Caa3 Total Alabama Alaska – 0.9% (0.6% of Total Investments) Northern Tobacco Securitization Corporation, Alaska, Tobacco Settlement Asset-Backed Bonds, Series 2006A: 5.000%, 6/01/32 6/14 at 100.00 B+ 5.000%, 6/01/46 6/14 at 100.00 B+ Total Alaska Arizona – 2.0% (1.3% of Total Investments) Arizona State Transportation Board, Highway Revenue Bonds, Subordinate Refunding Series 2011A, No Opt. Call AA+ 3.000%, 7/01/13 Phoenix Civic Improvement Corporation, Arizona, Junior Lien Airport Revenue Bonds, Series 2010A, 7/20 at 100.00 A+ 5.000%, 7/01/40 Phoenix Civic Improvement Corporation, Arizona, Senior Lien Airport Revenue Bonds, Series 2002B: 5.750%, 7/01/15 – FGIC Insured (Alternative Minimum Tax) 3/13 at 100.00 AA– 5.750%, 7/01/16 – FGIC Insured (Alternative Minimum Tax) 3/13 at 100.00 AA– Total Arizona Arkansas – 0.5% (0.3% of Total Investments) Independence County, Arkansas, Hydroelectric Power Revenue Bonds, Series 2003, 5.350%, 5/13 at 100.00 N/R 5/01/28 – ACA Insured Washington County, Arkansas, Hospital Revenue Bonds, Washington Regional Medical Center, 2/15 at 100.00 Baa1 Series 2005A, 5.000%, 2/01/35 Total Arkansas California – 22.2% (14.5% of Total Investments) Alameda Corridor Transportation Authority, California, Subordinate Lien Revenue Bonds, Series 10/17 at 100.00 BBB+ 2004A, 5.450%, 10/01/25 – AMBAC Insured Alameda Unified School District, Alameda County, California, General Obligation Bonds, Series No Opt. Call Aa2 2005B, 0.000%, 8/01/28 – AGM Insured Anaheim Public Finance Authority, California, Subordinate Lease Revenue Bonds, Public No Opt. Call AA– Improvement Project, Series 1997C, 0.000%, 9/01/20 – AGM Insured California Department of Water Resources, Power Supply Revenue Bonds, Refunding Series 2008H, 5/18 at 100.00 AA 5.000%, 5/01/22 – AGM Insured California Department of Water Resources, Power Supply Revenue Bonds, Series 2010M, No Opt. Call AA 5.000%, 5/01/13 California Health Facilities Financing Authority, Health Facility Revenue Bonds, Adventist 3/13 at 100.00 A (5) Health System/West, Series 2003A, 5.000%, 3/01/33 (Pre-refunded 3/01/13) California Health Facilities Financing Authority, Revenue Bonds, Kaiser Permanante System, Series 2006: 5.000%, 4/01/37 4/16 at 100.00 A+ 5.250%, 4/01/39 4/16 at 100.00 A+ California Municipal Finance Authority, Revenue Bonds, Eisenhower Medical Center, Series 7/20 at 100.00 Baa2 2010A, 5.750%, 7/01/40 California Pollution Control Financing Authority, Revenue Bonds, Pacific Gas and Electric 6/17 at 100.00 A3 Company, Series 2004C, 4.750%, 12/01/23 – FGIC Insured (Alternative Minimum Tax) California State, General Obligation Bonds, Series 2005, 5.000%, 3/01/31 3/16 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2007, 5.000%, 6/01/37 6/17 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2011, 5.000%, 10/01/41 10/21 at 100.00 A1 California State, General Obligation Bonds, Various Purpose Series 2012, 2.000%, 2/01/13 No Opt. Call A1 California State, General Obligation Refunding Bonds, Series 2002, 6.000%, 4/01/16 – No Opt. Call A1 AMBAC Insured California Statewide Community Development Authority, Health Facility Revenue Bonds, Catholic 7/18 at 100.00 A Healthcare West, Series 2008C, 5.625%, 7/01/35 Coast Community College District, Orange County, California, General Obligation Bonds, Series 8/18 at 100.00 Aa1 2006C, 0.000%, 8/01/32 – AGM Insured Desert Community College District, Riverside County, California, General Obligation Bonds, 8/17 at 56.01 Aa2 Election 2004 Series 2007C, 0.000%, 8/01/28 – AGM Insured Golden State Tobacco Securitization Corporation, California, Enhanced Tobacco Settlement No Opt. Call AA– Asset-Backed Revenue Bonds, Series 2005A, 0.000%, 6/01/26 – AGM Insured Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/13 at 100.00 Aaa Bonds, Series 2003A-1, 6.750%, 6/01/39 (Pre-refunded 6/01/13) Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed Bonds, Series 2007A-1: 4.500%, 6/01/27 6/17 at 100.00 B 5.125%, 6/01/47 6/17 at 100.00 B Golden State Tobacco Securitization Corporation, California, Tobacco Settlement Asset-Backed 6/22 at 100.00 B Bonds, Series 2007A-2, 5.300%, 6/01/37 Huntington Beach Union High School District, Orange County, California, General Obligation No Opt. Call Aa2 Bonds, Series 2007, 0.000%, 8/01/32 – FGIC Insured Lodi Unified School District, San Joaquin County, California, General Obligation Bonds, 8/13 at 100.00 AA– (5) Election 2002 Series 2004, 5.250%, 8/01/24 (Pre-refunded 8/01/13) – AGM Insured Los Angeles Community College District, California, General Obligation Bonds, Series 2007C, 8/17 at 100.00 Aa1 5.000%, 8/01/32 – FGIC Insured Los Angeles Department of Water and Power, California, Waterworks Revenue Bonds, Series 2009A, 1/19 at 100.00 AA 5.375%, 7/01/34 M-S-R Energy Authority, California, Gas Revenue Bonds, Citigroup Prepay Contracts, Series No Opt. Call A 2009B, 6.500%, 11/01/39 Mt. Diablo Hospital District, California, Insured Hospital Revenue Bonds, Series 1993A, 4/13 at 100.00 N/R (5) 5.125%, 12/01/23 – AMBAC Insured (ETM) Murrieta Valley Unified School District Public Financing Authority, California, Special Tax 9/16 at 100.00 AA– Revenue Bonds, Series 2006A, 5.125%, 9/01/26 – AGM Insured New Haven Unified School District, Alameda County, California, General Obligation Bonds, No Opt. Call Aa3 Series 2004A, 0.000%, 8/01/28 – NPFG Insured Ontario Redevelopment Financing Authority, San Bernardino County, California, Revenue No Opt. Call BBB Refunding Bonds, Redevelopment Project 1, Series 1995, 7.200%, 8/01/17 – NPFG Insured Palmdale Community Redevelopment Agency, California, Restructured Single Family Mortgage No Opt. Call Aaa Revenue Bonds, Series 1986D, 8.000%, 4/01/16 (Alternative Minimum Tax) (ETM) Palmdale, California, Certificates of Participation, Park Improvement and Avenue Construction, 9/14 at 100.00 A Series 2002, 5.000%, 9/01/32 – NPFG Insured Palomar Pomerado Health, California, General Obligation Bonds, Election of 2004, Series 2007A, 8/17 at 100.00 A+ 5.000%, 8/01/32 – NPFG Insured Palomar Pomerado Health, California, General Obligation Bonds, Series 2009A, 0.000%, 8/01/33 – No Opt. Call AA– AGC Insured Rancho Mirage Joint Powers Financing Authority, California, Certificates of Participation, 7/15 at 102.00 Baa2 Eisenhower Medical Center, Series 1997B, 4.875%, 7/01/22 – NPFG Insured San Diego Public Facilities Financing Authority, California, Water Utility Revenue Bonds, 8/19 at 100.00 Aa2 Tender Option Bond Trust 3504, 19.698%, 2/01/33 (IF) San Francisco City and County, California, General Obligation Bonds, General Hospital No Opt. Call AA Improvment Project, Series 2010A, 5.000%, 6/15/13 San Joaquin Hills Transportation Corridor Agency, Orange County, California, Toll Road Revenue Refunding Bonds, Series 1997A: 0.000%, 1/15/23 – NPFG Insured No Opt. Call BBB 0.000%, 1/15/32 – NPFG Insured No Opt. Call BBB 0.000%, 1/15/35 – NPFG Insured No Opt. Call BBB San Juan Unified School District, Sacramento County, California, General Obligation Bonds, No Opt. Call Aa2 Series 2004A, 0.000%, 8/01/28 – NPFG Insured San Mateo Union High School District, San Mateo County, California, General Obligation Bonds, No Opt. Call Aa1 Election of 2000, Series 2002B, 0.000%, 9/01/26 – FGIC Insured Tobacco Securitization Authority of Northern California, Tobacco Settlement Asset-Backed 6/15 at 100.00 B+ Bonds, Series 2005A-1, 4.750%, 6/01/23 Union Elementary School District, Santa Clara County, California, General Obligation Bonds, No Opt. Call AA+ Series 2001B, 0.000%, 9/01/25 – FGIC Insured University of California, General Revenue Bonds, Series 2005F, 4.750%, 5/15/25 – AGM Insured 5/13 at 101.00 Aa1 Vacaville Unified School District, California, General Obligation Bonds, Series 2005, 5.000%, 8/15 at 100.00 AA– 8/01/30 – NPFG Insured Total California Colorado – 10.3% (6.7% of Total Investments) Adams 12 Five Star Schools, Adams County, Colorado, General Obligation Bonds, Series 2005, 12/15 at 100.00 Aa2 (5) 5.000%, 12/15/24 (Pre-refunded 12/15/15) – AGM Insured Colorado Educational and Cultural Facilities Authority, Charter School Revenue Bonds, 8/14 at 100.00 A Peak-to-Peak Charter School, Series 2004, 5.250%, 8/15/34 – SYNCORA GTY Insured Colorado Health Facilities Authority, Colorado, Revenue Bonds, Catholic Health Initiatives, 2/21 at 100.00 AA– Series 2011A, 5.000%, 2/01/41 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Sisters of Charity of 1/20 at 100.00 AA Leavenworth Health Services Corporation, Series 2010A, 5.000%, 1/01/40 Colorado Health Facilities Authority, Colorado, Revenue Bonds, Valley View Hospital 5/17 at 100.00 BBB+ Association, Series 2007, 5.250%, 5/15/42 Denver Convention Center Hotel Authority, Colorado, Revenue Bonds, Convention Center Hotel, 12/13 at 100.00 N/R (5) Senior Lien Series 2003A, 5.000%, 12/01/33 (Pre-refunded 12/01/13) – SYNCORA GTY Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 1997B, 0.000%, No Opt. Call BBB 9/01/21 – NPFG Insured E-470 Public Highway Authority, Colorado, Senior Revenue Bonds, Series 2000B: 0.000%, 9/01/32 – NPFG Insured No Opt. Call BBB 0.000%, 9/01/33 – NPFG Insured No Opt. Call BBB E-470 Public Highway Authority, Colorado, Toll Revenue Bonds, Series 2004A: 0.000%, 9/01/28 – NPFG Insured No Opt. Call BBB 0.000%, 3/01/36 – NPFG Insured No Opt. Call BBB Jefferson County School District R1, Colorado, General Obligation Bonds, Series 2004, 5.000%, 12/14 at 100.00 Aa2 (5) 12/15/22 (Pre-refunded 12/15/14) – AGM Insured (UB) Regional Transportation District, Colorado, Denver Transit Partners Eagle P3 Project Private Activity Bonds, Series 2010: 6.500%, 1/15/30 7/20 at 100.00 Baa3 6.000%, 1/15/41 7/20 at 100.00 Baa3 40 University of Colorado, Enterprise System Revenue Bonds, Series 2005, 5.000%, 6/01/30 – 6/15 at 100.00 Aa2 FGIC Insured University of Colorado, Enterprise System Revenue Bonds, Series 2005: 5.000%, 6/01/30 (Pre-refunded 6/01/15) – FGIC Insured 6/15 at 100.00 Aa2 (5) 5.000%, 6/01/30 (Pre-refunded 6/01/15) – FGIC Insured 6/15 at 100.00 Aa2 (5) Total Colorado District of Columbia – 1.3% (0.9% of Total Investments) District of Columbia Tobacco Settlement Corporation, Tobacco Settlement Asset-Backed Bonds, 4/13 at 100.00 A1 Series 2001, 6.250%, 5/15/24 District of Columbia, Revenue Bonds, National Public Radio, Series 2010A, 5.000%, 4/01/43 4/15 at 100.00 AA– Washington Convention Center Authority, District of Columbia, Dedicated Tax Revenue Bonds, 10/16 at 100.00 A1 Senior Lien Refunding Series 2007A, 4.500%, 10/01/30 – AMBAC Insured Total District of Columbia Florida – 8.1% (5.3% of Total Investments) Beacon Tradeport Community Development District, Miami-Dade County, Florida, Special 5/13 at 101.00 N/R Assessment Bonds, Commercial Project, Series 2002A, 5.625%, 5/01/32 – RAAI Insured Broward County Housing Finance Authority, Florida, Multifamily Housing Revenue Bonds, Venice Homes Apartments, Series 2001A: 5.700%, 1/01/32 – AGM Insured (Alternative Minimum Tax) 4/13 at 100.00 AA– 5.800%, 1/01/36 – AGM Insured (Alternative Minimum Tax) 4/13 at 100.00 AA– Broward County School Board, Florida, Certificates of Participation, Series 2003, 5.250%, 7/13 at 100.00 Aa3 (5) 7/01/19 (Pre-refunded 7/01/13) – NPFG Insured Collier County, Florida, Special Obligation Revenue Bonds, Series 2010, 3.000%, 7/01/13 No Opt. Call AA Escambia County Health Facilities Authority, Florida, Revenue Bonds, Ascension Health Credit No Opt. Call AA+ Group, Series 2003A, 5.250%, 11/15/14 Florida Department of Environmental Protection, Florida Forever Revenue Bonds, Refunding No Opt. Call AA– Series 2010D, 5.000%, 7/01/13 Florida Housing Finance Corporation, Homeowner Mortgage Revenue Bonds, Series 2006-2, 4.950%, 1/16 at 100.00 AA+ 7/01/37 (Alternative Minimum Tax) Hillsborough County Aviation Authority, Florida, Revenue Bonds, Tampa International Airport, 10/13 at 100.00 A+ Series 2003A, 5.250%, 10/01/17 – NPFG Insured (Alternative Minimum Tax) JEA, Florida, Electric System Revenue Bonds, Series Three 2006A, 5.000%, 10/01/41 – 4/15 at 100.00 Aa2 AGM Insured (UB) Martin County Industrial Development Authority, Florida, Industrial Development Revenue Bonds, 4/13 at 100.00 BB+ Indiantown Cogeneration LP, Series 1994A, 7.875%, 12/15/25 (Alternative Minimum Tax) Martin County, Florida, Utilities System Refunding Revenue Bonds, Series 1998, 5.500%, No Opt. Call AA 10/01/13 – FGIC Insured Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2005A, 10/15 at 100.00 A 5.000%, 10/01/37 – SYNCORA GTY Insured (Alternative Minimum Tax) Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 10/20 at 100.00 A 2010A-1, 5.375%, 10/01/41 Miami-Dade County, Florida, Aviation Revenue Bonds, Miami International Airport, Series 2010B, 10/20 at 100.00 A 5.000%, 10/01/27 Miami-Dade County, Florida, General Obligation Bonds, Parks Program, Series 2005, 4.300%, 11/15 at 100.00 Aa2 11/01/30 – NPFG Insured Orange County Health Facilities Authority, Florida, Orlando Regional Healthcare System Revenue 10/19 at 100.00 A Bonds, Series 2009, 5.125%, 10/01/26 Port Saint Lucie, Florida, Special Assessment Revenue Bonds, Southwest Annexation District 1B, Series 2007: 5.000%, 7/01/33 – NPFG Insured 7/17 at 100.00 BBB 5.000%, 7/01/40 – NPFG Insured 7/17 at 100.00 BBB Saint Petersburg, Florida, Public Utility Revenue Bonds, Refunding Series 2009B, No Opt. Call Aa2 5.000%, 10/01/13 Tampa, Florida, Health System Revenue Bonds, Baycare Health System, Series 2012A, 5/22 at 100.00 Aa2 5.000%, 11/15/33 Total Florida Georgia – 1.1% (0.7% of Total Investments) Atlanta, Georgia, Water and Wastewater Revenue Bonds, Series 1999A, 5.500%, 11/01/22 – No Opt. Call A1 FGIC Insured DeKalb County Hospital Authority, Georgia, Anticipation Certificates Revenue Bonds, DeKalb 9/20 at 100.00 BBB Medical Center, Inc. Project, Series 2010, 6.000%, 9/01/30 Medical Center Hospital Authority, Georgia, Revenue Anticipation Certificates, Columbus 8/18 at 100.00 AA– Regional Healthcare System, Inc. Project, Series 2008, 6.500%, 8/01/38 – AGC Insured Total Georgia Idaho – 0.0% (0.0% of Total Investments) Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000D, 6.200%, 4/13 at 100.00 A1 7/01/14 (Alternative Minimum Tax) Idaho Housing and Finance Association, Single Family Mortgage Bonds, Series 2000G-2, 5.950%, 4/13 at 100.00 AAA 7/01/25 (Alternative Minimum Tax) Total Idaho Illinois – 27.2% (17.8% of Total Investments) Chicago Board of Education, Cook County, Illinois, General Obligation Bonds, Dedicated 12/21 at 100.00 A+ Revenues Series 2011A, 5.000%, 12/01/41 Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call A+ Revenues, Series 1998B-1, 0.000%, 12/01/19 – FGIC Insured Chicago Board of Education, Illinois, Unlimited Tax General Obligation Bonds, Dedicated Tax No Opt. Call A+ Revenues, Series 1999A, 0.000%, 12/01/20 – FGIC Insured Chicago, Illinois, General Obligation Bonds, City Colleges, Series 1999: 0.000%, 1/01/21 – FGIC Insured No Opt. Call Aa3 0.000%, 1/01/22 – FGIC Insured No Opt. Call Aa3 Chicago, Illinois, Revenue Bonds, Midway Airport, Series 1996A, 5.500%, 1/01/29 – NPFG Insured 4/13 at 100.00 A Chicago, Illinois, Third Lien General Airport Revenue Bonds, O’Hare International Airport, 1/16 at 100.00 A2 Series 2005A, 5.000%, 1/01/33 – FGIC Insured Cook County, Illinois, General Obligation Bonds, Refunding Series 2010A, 5.250%, 11/15/33 11/20 at 100.00 AA DuPage County Forest Preserve District, Illinois, General Obligation Bonds, Series 2000: 0.000%, 11/01/18 No Opt. Call AAA 0.000%, 11/01/19 No Opt. Call AAA Illinois Educational Facilities Authority, Revenue Bonds, University of Chicago, Refunding 7/13 at 100.00 Aa1 (5) Series 2003A, 5.000%, 7/01/33 (Pre-refunded 7/01/13) Illinois Finance Authority, Revenue Bonds, Central DuPage Health, Series 2009B, 11/19 at 100.00 AA 5.500%, 11/01/39 Illinois Finance Authority, Revenue Bonds, Children’s Memorial Hospital, Series 2008A, 5.250%, 8/18 at 100.00 AA– 8/15/47 – AGC Insured (UB) Illinois Finance Authority, Revenue Bonds, Loyola University of Chicago, Tender Option Bond No Opt. Call Aa1 Trust 1137, 9.386%, 7/01/15 (IF) Illinois Finance Authority, Revenue Bonds, Memorial Health System, Series 2009, 5.500%, 4/01/34 4/19 at 100.00 A+ Illinois Finance Authority, Revenue Bonds, The University of Chicago Medical Center, Series 2/21 at 100.00 AA– 2011C, 5.500%, 8/15/41 Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2004A, 5.000%, 7/01/34 7/14 at 100.00 Aa1 Illinois Finance Authority, Revenue Bonds, University of Chicago, Series 2004A, 5.000%, 7/14 at 100.00 Aa1 (5) 7/01/34 (Pre-refunded 7/01/14) Illinois Finance Authority, Revenue Refunding Bonds, Silver Cross Hospital and Medical Centers, Series 2008A: 6.000%, 8/15/23 8/18 at 100.00 BBB+ 5.500%, 8/15/30 8/18 at 100.00 BBB+ Illinois Finance Authority, Student Housing Revenue Bonds, Educational Advancement Fund Inc., 5/17 at 100.00 BBB+ Refunding Series 2007A, 5.250%, 5/01/34 Illinois Health Facilities Authority, FHA-Insured Mortgage Revenue Refunding Bonds, Sinai 8/13 at 100.00 Aa2 Health System, Series 2003, 5.150%, 2/15/37 Illinois Health Facilities Authority, Revenue Bonds, Lake Forest Hospital, Series 2003, 7/13 at 100.00 AA+ 6.000%, 7/01/33 Illinois Health Facilities Authority, Revenue Bonds, Silver Cross Hospital and Medical 2/13 at 100.00 BBB+ Centers, Series 1999, 5.250%, 8/15/15 Illinois State, General Obligation Bonds, Refunding Series 2012, 5.000%, 8/01/24 8/22 at 100.00 A2 Kane, Kendall, LaSalle, and Will Counties, Illinois, Community College District 516, General 12/13 at 57.71 AA+ (5) Obligation Bonds, Series 2005E, 0.000%, 12/15/24 (Pre-refunded 12/15/13) – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place Expansion No Opt. Call AAA Project, Series 2002A, 0.000%, 12/15/35 – AGM Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Bonds, McCormick Place No Opt. Call Aaa Hospitality Facility, Series 1996A, 7.000%, 7/01/26 (ETM) Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place Expansion Project, Series 1996A: 0.000%, 12/15/18 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/20 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/22 – NPFG Insured No Opt. Call AA– 0.000%, 12/15/24 – NPFG Insured No Opt. Call AA– Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place No Opt. Call AAA Expansion Project, Series 1998A, 5.500%, 12/15/23 – FGIC Insured Metropolitan Pier and Exposition Authority, Illinois, Revenue Refunding Bonds, McCormick Place No Opt. Call AA– (5) Expansion Project, Series 1998A, 5.500%, 12/15/23 – FGIC Insured (ETM) Midlothian, Illinois, General Obligation Bonds, Series 2010A, 5.000%, 2/01/30 – AGM Insured 2/20 at 100.00 AA– Regional Transportation Authority, Cook, DuPage, Kane, Lake, McHenry and Will Counties, No Opt. Call AA Illinois, General Obligation Bonds, Series 1999, 5.750%, 6/01/23 – AGM Insured Will County Community High School District 210 Lincoln-Way, Illinois, General Obligation No Opt. Call Aa2 Bonds, Series 2006, 0.000%, 1/01/23 – AGM Insured Total Illinois Indiana – 3.4% (2.2% of Total Investments) Delaware County Hospital Authority, Indiana, Hospital Revenue Bonds, Cardinal Health System, 8/16 at 100.00 Baa2 Series 2006, 5.250%, 8/01/36 Indiana Finance Authority, Hospital Revenue Bonds, Community Health Network Project, Series 5/23 at 100.00 A 2012A, 5.000%, 5/01/42 Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Clarian Health Obligation 2/16 at 100.00 AA– Group, Series 2006B, 5.000%, 2/15/23 Indiana Health Facility Financing Authority, Hospital Revenue Bonds, Deaconess Hospital Inc., 3/14 at 100.00 A+ Series 2004A, 5.375%, 3/01/34 – AMBAC Insured Indiana Health Facility Financing Authority, Hospital Revenue Refunding Bonds, Columbus No Opt. Call AA– Regional Hospital, Series 1993, 7.000%, 8/15/15 – AGM Insured Indiana Health Facility Financing Authority, Revenue Bonds, Ancilla Systems Inc. Obligated 4/13 at 100.00 N/R (5) Group, Series 1997, 5.250%, 7/01/22 – NPFG Insured (ETM) Indiana Health Facility Financing Authority, Revenue Bonds, Community Foundation of Northwest 3/17 at 100.00 A– Indiana, Series 2007, 5.500%, 3/01/37 Indiana Health Facility Financing Authority, Revenue Bonds, Community Hospitals of Indiana, 5/15 at 100.00 A+ (5) Series 2005A, 5.000%, 5/01/35 (Pre-refunded 5/01/15) – AMBAC Insured Indiana University, Student Fee Revenue Bonds, Series 2003O, 5.250%, 8/01/20 (Pre-refunded 8/13 at 100.00 Aaa 8/01/13) – FGIC Insured Indianapolis Local Public Improvement Bond Bank, Indiana, Series 1999E, 0.000%, 2/01/26 – No Opt. Call AA AMBAC Insured Shelbyville Central Renovation School Building Corporation, Indiana, First Mortgage Bonds, 7/15 at 100.00 AA+ Series 2005, 4.375%, 7/15/26 – NPFG Insured Sunman Dearborn High School Building Corporation, Indiana, First Mortgage Bonds, Series 2005, 1/15 at 100.00 AA+ 5.000%, 7/15/25 – NPFG Insured Zionsville Community Schools Building Corporation, Indiana, First Mortgage Bonds, Series No Opt. Call AA– 2005Z, 0.000%, 1/15/28 – AGM Insured Total Indiana Iowa – 2.0% (1.3% of Total Investments) Iowa Finance Authority, Health Facility Revenue Bonds, Care Initiatives Project, Series 2006A, 7/16 at 100.00 BB+ 5.500%, 7/01/21 Iowa Tobacco Settlement Authority, Asset Backed Settlement Revenue Bonds, Series 2005C: 5.375%, 6/01/38 6/15 at 100.00 B+ 5.500%, 6/01/42 6/15 at 100.00 B+ 5.625%, 6/01/46 6/15 at 100.00 B+ Iowa Tobacco Settlement Authority, Tobacco Asset-Backed Revenue Bonds, Series 2005B, 6/17 at 100.00 B+ 5.600%, 6/01/34 Total Iowa Kansas – 0.7% (0.5% of Total Investments) Kansas Department of Transportation, Highway Revenue Bonds, Series 2004A, 5.000%, 3/01/23 3/14 at 100.00 AAA (Pre-refunded 3/01/14) Wyandotte County-Kansas City Unified Government, Kansas, Sales Tax Special Obligation Capital No Opt. Call BBB+ Appreciation Revenue Bonds Redevelopment Project Area B – Major Multi-Sport Athletic Complex Project, Subordinate Lien Series 2010B, 0.000%, 6/01/21 Total Kansas Louisiana – 2.6% (1.7% of Total Investments) East Baton Rouge Mortgage Finance Authority, Louisiana, GNMA/FNMA Mortgage-Backed Securities 4/13 at 100.00 Aaa Program Single Family Mortgage Revenue Refunding Bonds, Series 1997B-1, 5.750%, 10/01/26 Lafayette City and Parish, Louisiana, Utilities Revenue Bonds, Series 2004, 5.250%, 11/01/25 11/14 at 100.00 A+ (5) (Pre-refunded 11/01/14) – NPFG Insured Louisiana State University and Agricultural and Mechanical College Board of Supervisors, 4/13 at 100.00 AA– Auxiliary Revenue Bonds, University Health Sciences Center Projects, Series 2000, 6.375%, 5/01/31 – NPFG Insured Louisiana State, General Obligation Bonds, Series 2006C, 5.000%, 5/01/13 – AGM Insured No Opt. Call AA Tobacco Settlement Financing Corporation, Louisiana, Tobacco Settlement Asset-Backed Bonds, Series 2001B: 5.500%, 5/15/30 4/13 at 100.00 A1 5.875%, 5/15/39 4/13 at 100.00 A– Total Louisiana Maine – 0.7% (0.5% of Total Investments) Maine Health and Higher Educational Facilities Authority, Revenue Bonds, MaineGeneral Medical 7/21 at 100.00 Baa3 Center, Series 2011, 6.750%, 7/01/41 Portland, Maine, Airport Revenue Bonds, Series 2003A, 5.000%, 7/01/32 – AGM Insured 7/13 at 100.00 AA– Total Maine Maryland – 0.3% (0.2% of Total Investments) Maryland Health and Higher Educational Facilities Authority, Revenue Bonds, Washington County 1/18 at 100.00 BBB Hospital, Series 2008, 6.000%, 1/01/28 Massachusetts – 2.8% (1.8% of Total Investments) Massachusetts Department of Transportation, Metropolitan Highway System Revenue Bonds, Senior 1/20 at 100.00 A+ Lien Series 2010B, 5.000%, 1/01/37 Massachusetts Development Finance Authority, Revenue Bonds, 100 Cambridge Street Redevelopment, M/SRBC Project, Series 2002A: 5.125%, 8/01/28 – NPFG Insured 4/13 at 100.00 BBB 5.125%, 2/01/34 – NPFG Insured 4/13 at 100.00 BBB Massachusetts Health and Educational Facilities Authority, Revenue Bonds, Berkshire Health 10/15 at 100.00 AA– System, Series 2005F, 5.000%, 10/01/19 – AGC Insured Massachusetts Health and Educational Facilities Authority, Revenue Bonds, CareGroup Inc., 7/18 at 100.00 A– Series 2008E-1 &2, 5.125%, 7/01/38 Total Massachusetts Michigan – 4.3% (2.8% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, 7/22 at 100.00 A+ Refunding Senior Lien Series 2012A, 5.250%, 7/01/39 Detroit Water Supply System, Michigan, Water Supply System Revenue Senior Lien Bonds, Series No Opt. Call BBB 2006A, 5.250%, 7/01/16 – NPFG Insured Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A: 5.000%, 7/01/30 – NPFG Insured 7/15 at 100.00 A 5.000%, 7/01/35 – NPFG Insured 7/15 at 100.00 A Detroit, Michigan, Senior Lien Water Supply System Revenue Bonds, Refunding Series 2005C, 7/15 at 100.00 A+ 5.000%, 7/01/22 – FGIC Insured Detroit, Michigan, Sewer Disposal System Revenue Bonds, Second Lien, Series 2006B, 5.000%, 7/16 at 100.00 A 7/01/33 – FGIC Insured Kalamazoo Hospital Finance Authority, Michigan, Hospital Revenue Refunding Bonds, Bronson 5/20 at 100.00 A2 Methodist Hospital, Series 2010, 5.250%, 5/15/36 – AGM Insured Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA, 0.000%, 10/15/30 – 10/16 at 50.02 Aa3 FGIC Insured Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Series 2003II, 10/13 at 100.00 Aa3 5.000%, 10/15/29 – NPFG Insured Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Henry Ford Health 3/13 at 100.00 N/R (5) System, Series 2003A, 5.500%, 3/01/16 (Pre-refunded 3/01/13) Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, 6/18 at 100.00 BB– Series 2008A, 6.875%, 6/01/42 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue and Refunding Bonds, William 8/19 at 100.00 A1 Beaumont Hospital Obligated Group, Series 2009W, 6.375%, 8/01/29 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont 9/18 at 100.00 A1 Hospital, Refunding Series 2009V, 8.250%, 9/01/39 Total Michigan Minnesota – 1.8% (1.2% of Total Investments) St. Paul Housing and Redevelopment Authority, Minnesota, Sales Tax Revenue Refunding Bonds, 11/15 at 103.00 AA– Civic Center Project, Series 1996, 7.100%, 11/01/23 – AGM Insured Mississippi – 1.2% (0.8% of Total Investments) Mississippi Business Finance Corporation, Pollution Control Revenue Refunding Bonds, System 4/13 at 100.00 BBB Energy Resources Inc. Project, Series 1998, 5.875%, 4/01/22 Mississippi Hospital Equipment and Facilities Authority, Revenue Bonds, Baptist Memorial 9/14 at 100.00 AA Healthcare, Series 2004B-1, 5.000%, 9/01/24 (UB) Total Mississippi Missouri – 1.0% (0.7% of Total Investments) Bi-State Development Agency of the Missouri-Illinois Metropolitan District, Mass Transit Sales 10/13 at 100.00 AA– Tax Appropriation Bonds, Metrolink Cross County Extension Project, Series 2002B, 5.000%, 10/01/32 – AGM Insured Kansas City, Missouri, Airport Revenue Bonds, General Improvement Projects, Series 2003B, 3/13 at 100.00 A+ 5.250%, 9/01/17 – FGIC Insured Missouri Health and Educational Facilities Authority, Revenue Bonds, BJC Health System, Series 5/13 at 100.00 AA 2003, 5.250%, 5/15/18 Total Missouri Nevada – 3.6% (2.3% of Total Investments) Clark County, Nevada, Passenger Facility Charge Revenue Bonds, Las Vegas-McCarran 1/20 at 100.00 A+ International Airport, Series 2010A, 5.250%, 7/01/42 Reno, Nevada, Health Facilities Revenue Bonds, Catholic Healthcare West, Series 2007A, 7/17 at 100.00 A 5.250%, 7/01/31 Reno, Neveda, Health Facility Revenue Bonds, Catholic Healthcare West, Trust 2634, 18.968%, 7/17 at 100.00 AA+ 7/01/31 – BHAC Insured (IF) (6) Total Nevada New Hampshire – 0.6% (0.4% of Total Investments) New Hampshire Business Finance Authority, Revenue Bonds, Elliot Hospital Obligated Group 10/19 at 100.00 Baa1 Issue, Series 2009A, 6.125%, 10/01/39 New Jersey – 5.5% (3.6% of Total Investments) New Jersey Health Care Facilities Financing Authority, New Jersey, Revenue Bonds, Saint Peters 7/18 at 100.00 BB+ University Hospital, Series 2007, 5.750%, 7/01/37 New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2001C, No Opt. Call AA– 5.500%, 12/15/18 – AGM Insured New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2003C, 6/13 at 100.00 Aaa 5.500%, 6/15/23 (Pre-refunded 6/15/13) New Jersey Transportation Trust Fund Authority, Transportation System Bonds, Series 2006C: 0.000%, 12/15/30 – FGIC Insured No Opt. Call A+ 0.000%, 12/15/33 – AGM Insured No Opt. Call AA– New Jersey Turnpike Authority, Revenue Bonds, Series 2003A, 5.000%, 1/01/20 (Pre-refunded 7/13 at 100.00 AA– (5) 7/01/13) – AGM Insured Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/13 at 100.00 Aaa Series 2003, 6.750%, 6/01/39 (Pre-refunded 6/01/13) Tobacco Settlement Financing Corporation, New Jersey, Tobacco Settlement Asset-Backed Bonds, 6/17 at 100.00 B2 Series 2007-1A, 4.750%, 6/01/34 Total New Jersey New York – 5.5% (3.6% of Total Investments) Dormitory Authority of the State of New York, FHA-Insured Mortgage Revenue Bonds, Kaleida 2/14 at 100.00 AAA Health, Series 2004, 5.050%, 2/15/25 (Pre-refunded 2/15/14) Dormitory Authority of the State of New York, Insured Revenue Bonds, 853 Schools Program, 4/13 at 100.00 N/R Gateway-Longview Inc., Series 1998A, 5.500%, 7/01/18 – AMBAC Insured Dormitory Authority of the State of New York, Revenue Bonds, St. Barnabas Hospital, Series 4/13 at 100.00 N/R 1997, 5.450%, 8/01/35 – AMBAC Insured Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Senior Fiscal 2012 Series 2/21 at 100.00 A 2011A, 5.250%, 2/15/47 Madison County Industrial Development Agency, New York, Civic Facility Revenue Bonds, Colgate 7/13 at 100.00 AA (5) University, Series 2003A, 5.000%, 7/01/23 (Pre-refunded 7/01/13) Metropolitan Transportation Authority, New York, Transportation Revenue Bonds, Series 2006B, 11/16 at 100.00 AA– 4.500%, 11/15/32 – AGM Insured (UB) New York City Transitional Finance Authority, New York, Future Tax Secured Bonds, Fiscal 8/13 at 100.00 AAA Series 2004B, 5.000%, 8/01/24 (Pre-refunded 8/01/13) New York State Environmental Facilities Corporation, State Clean Water and Drinking Water No Opt. Call AAA Revolving Funds Revenue Bonds, New York City Municipal Water Finance Authority Projects, Second Resolution Series 2012A, 2.000%, 6/15/13 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds, Series No Opt. Call AA 2012A, 2.500%, 4/01/13 Port Authority of New York and New Jersey, Special Project Bonds, JFK International Air 12/20 at 100.00 BBB– Terminal LLC Project, Eighth Series 2010, 6.000%, 12/01/42 Total New York North Carolina – 1.9% (1.2% of Total Investments) Charlotte-Mecklenberg Hospital Authority, North Carolina, Health Care Revenue Bonds, DBA 1/18 at 100.00 AA– Carolinas HealthCare System, Series 2008A, 5.000%, 1/15/39 Charlotte-Mecklenburg Hospital Authority, North Carolina, Healthcare System Revenue Bonds, DBA 1/15 at 100.00 AA+ (5) Carolinas Healthcare System, Series 2005A, 5.000%, 1/15/45 (Pre-refunded 1/15/15) North Carolina Medical Care Commission, Health Care Facilities Revenue Refunding Bonds, 10/22 at 100.00 AA– WakeMed, Series 2012A, 5.000%, 10/01/31 North Carolina Medical Care Commission, Healthcare Facilities Revenue Bonds, Duke University 6/19 at 100.00 AA Health System, Series 2009A, 5.000%, 6/01/42 Total North Carolina North Dakota – 0.5% (0.3% of Total Investments) Fargo, North Dakota, Health System Revenue Bonds, Sanford Health, Refunding Series 2011, 11/21 at 100.00 A+ 6.250%, 11/01/31 Ohio – 6.3% (4.1% of Total Investments) American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project 2/18 at 100.00 A1 Series 2008A, 5.250%, 2/15/43 Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B– 5.875%, 6/01/30 6/17 at 100.00 B 5.750%, 6/01/34 6/17 at 100.00 B 6.000%, 6/01/42 6/17 at 100.00 BB+ 5.875%, 6/01/47 6/17 at 100.00 B Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue 6/22 at 100.00 B Bonds, Senior Lien, Series 2007A-3, 6.250%, 6/01/37 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 11/21 at 100.00 AA– 2011A, 6.000%, 11/15/41 Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 5/14 at 100.00 AA– 5.000%, 5/01/30 Ohio Municipal Electric Generation Agency, Beneficial Interest Certificates, Belleville 2/14 at 100.00 A1 Hydroelectric Project – Joint Venture 5, Series 2004, 5.000%, 2/15/19 – AMBAC Insured Total Ohio Pennsylvania – 3.7% (2.4% of Total Investments) Allegheny County Hospital Development Authority, Pennsylvania, University of Pittsburgh 8/19 at 100.00 Aa3 Medical Center Revenue Bonds, Series 2009A, 5.500%, 8/15/34 Bethlehem Authority, Northampton and Lehigh Counties, Pennsylvania, Guaranteed Water Revenue Bonds, Series 1998: 0.000%, 5/15/22 – AGM Insured No Opt. Call AA– 0.000%, 5/15/23 – AGM Insured No Opt. Call AA– 0.000%, 5/15/24 – AGM Insured No Opt. Call AA– 0.000%, 5/15/26 – AGM Insured No Opt. Call AA– 0.000%, 11/15/26 – AGM Insured No Opt. Call AA– 0.000%, 5/15/28 – AGM Insured No Opt. Call AA– 0.000%, 11/15/28 – AGM Insured No Opt. Call AA– Pennsylvania Economic Development Financing Authority, Senior Lien Resource Recovery Revenue 4/13 at 100.00 D Bonds, Northampton Generating Project, Series 1994A, 6.500%, 1/01/14 (Alternative Minimum Tax) (7) Pennsylvania Economic Development Financing Authority, Subordinate Resource Recovery Revenue No Opt. Call N/R Bonds, Northampton Generating Project, Series 1994C, 6.875%, 7/01/13 (Alternative Minimum Tax) Pennsylvania Turnpike Commission, Turnpike Revenue Bonds, Capital Appreciation Series 2009E, 12/27 at 100.00 A– 0.000%, 12/01/38 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue Bonds, Series 2009C, 0.000%, 6/26 at 100.00 AA 6/01/33 – AGM Insured Philadelphia Hospitals and Higher Education Facilities Authority, Pennsylvania, Health System 5/20 at 100.00 AA Revenue Bonds, Jefferson Health System, Series 2010B, 5.000%, 5/15/40 Total Pennsylvania Puerto Rico – 5.4% (3.5% of Total Investments) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2003NN, 5.125%, 7/01/29 7/13 at 100.00 AA+ (5) (Pre-refunded 7/01/13) Puerto Rico Electric Power Authority, Power Revenue Bonds, Series 2005SS, 5.000%, 7/01/25 – 7/15 at 100.00 BBB+ NPFG Insured Puerto Rico Electric Power Authority, Power Revenue Bonds, Series WW, 5.000%, 7/01/28 7/18 at 100.00 BBB+ Puerto Rico Municipal Finance Agency, Series 2005A, 5.250%, 8/01/24 8/15 at 100.00 BBB– Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue Bonds, Series No Opt. Call BBB 2007M, 5.750%, 7/01/17 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/19 at 100.00 A+ 2009A, 5.000%, 8/01/24 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/29 at 100.00 A+ 2010A, 0.000%, 8/01/33 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 8/20 at 100.00 A+ 2010C, 5.250%, 8/01/41 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A: 0.000%, 8/01/47 – AMBAC Insured No Opt. Call AA– 0.000%, 8/01/54 – AMBAC Insured No Opt. Call AA– Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Tender Option Bonds 8/17 at 100.00 AA– Trust 3101, 18.652%, 8/01/57 (IF) (6) Total Puerto Rico Rhode Island – 0.2% (0.1% of Total Investments) Rhode Island Tobacco Settlement Financing Corporation, Tobacco Settlement Asset-Backed Bonds, 4/13 at 100.00 BBB+ Series 2002A, 6.125%, 6/01/32 South Carolina – 3.0% (1.9% of Total Investments) Medical University Hospital Authority, South Carolina, FHA-Insured Mortgage Revenue Bonds, 8/14 at 100.00 BBB (5) Series 2004A, 5.250%, 2/15/25 (Pre-refunded 8/15/14) – NPFG Insured Myrtle Beach, South Carolina, Hospitality and Accommodation Fee Revenue Bonds, Series 2004A, 6/14 at 100.00 A+ 5.375%, 6/01/20 – FGIC Insured Piedmont Municipal Power Agency, South Carolina, Electric Revenue Bonds, Series 2004A-2: 0.000%, 1/01/31 – AMBAC Insured No Opt. Call A– 0.000%, 1/01/32 – AMBAC Insured No Opt. Call A– South Carolina Transportation Infrastructure Bank, Revenue Bonds, Series 2010A, 10/19 at 100.00 A1 5.250%, 10/01/40 Total South Carolina Tennessee – 0.7% (0.5% of Total Investments) Johnson City Health and Educational Facilities Board, Tennessee, Hospital Revenue Refunding 7/23 at 100.00 Baa1 (5) and Improvement Bonds, Johnson City Medical Center, Series 1998C, 5.125%, 7/01/25 (Pre-refunded 7/01/23) – NPFG Insured Metropolitan Government of Nashville-Davidson County Health and Educational Facilities Board, 12/17 at 100.00 N/R Tennessee, Revenue Refunding and Improvement Bonds, Meharry Medical College, Series 1996, 6.000%, 12/01/19 – AMBAC Insured Total Tennessee Texas – 12.2% (7.9% of Total Investments) Bexar Metropolitan Water District, Texas, Waterworks System Revenue Bonds, Series 2006, 5/16 at 100.00 A1 5.000%, 5/01/35 – NPFG Insured Capital Area Cultural Education Facilities Finance Corporation, Texas, Revenue Bonds, The 4/20 at 100.00 Baa2 Roman Catholic Diocese of Austin, Series 2005B. Remarketed, 6.125%, 4/01/45 Central Texas Regional Mobility Authority, Senior Lien Revenue Bonds, Series 2011, 1/21 at 100.00 BBB– 6.000%, 1/01/41 Central Texas Regional Mobility Authority, Travis and Williamson Counties, Toll Road Revenue Bonds, Series 2005: 5.000%, 1/01/35 – FGIC Insured 1/15 at 100.00 BBB 5.000%, 1/01/45 – FGIC Insured 1/15 at 100.00 BBB Conroe Independent School District, Montgomery County, Texas, General Obligation Bonds, 2/15 at 100.00 AAA Schoolhouse Series 2005C, 5.000%, 2/15/30 (Pre-refunded 2/15/15) Fort Bend County, Texas, General Obligation Bonds, Toll Road Series 2006, 5.000%, 3/01/32 9/13 at 100.00 AA+ (5) (Pre-refunded 9/01/13) – NPFG Insured Harris County Hospital District, Texas, Revenue Bonds, Series 2007A, 5.250%, 2/15/42 – 2/17 at 100.00 AA+ NPFG Insured Harris County-Houston Sports Authority, Texas, Junior Lien Revenue Refunding Bonds, Series 4/13 at 100.00 BBB 2001B, 5.250%, 11/15/40 – NPFG Insured Houston Independent School District, Public Facility Corporation, Harris County, Texas, Lease No Opt. Call AA Revenue Bonds, Cesar E. Chavez High School, Series 1998A, 0.000%, 9/15/19 – AMBAC Insured Houston, Texas, Hotel Occupancy Tax and Special Revenue Bonds, Convention and Entertainment No Opt. Call AA– Project, Series 2001B, 0.000%, 9/01/23 – AGM Insured Houston, Texas, Senior Lien Airport System Revenue Bonds, Refunding Series 2009A, 7/18 at 100.00 AA– 5.500%, 7/01/39 Kerrville Health Facilities Development Corporation, Texas, Revenue Bonds, Sid Peterson 2/16 at 100.00 BBB– Memorial Hospital Project, Series 2005, 5.375%, 8/15/35 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation 8/14 at 23.67 AAA Bonds, Series 2006, 0.000%, 8/15/40 Leander Independent School District, Williamson and Travis Counties, Texas, General Obligation Bonds, Series 2008: 0.000%, 8/15/39 8/17 at 27.35 AAA 0.000%, 8/15/41 8/17 at 24.20 AAA Love Field Airport Modernization Corporation, Texas, Special Facilities Revenue Bonds, 11/22 at 100.00 BBB– Southwest Airlines Company – Love Field Modernization Program Project, Series 2012, 5.000%, 11/01/28 (Alternative Minimum Tax) Lower Colorado River Authority, Texas, Contract Revenue Refunding Bonds, Transmission Services 5/13 at 100.00 A+ Corporation, Series 2003C, 5.000%, 5/15/33 – AMBAC Insured Northwest Independent School District, Denton County, Texas, General Obligation Bonds, Series No Opt. Call Aaa 2007, 5.000%, 2/15/32 Tarrant County Cultural Education Facilities Finance Corporation, Texas, Hospital Revenue 8/20 at 100.00 AA– Bonds, Scott & White HealthCare Project, Series 2010, 5.500%, 8/15/45 Tarrant Regional Water District, Texas, Water Revenue Refunding and Improvement Bonds, Series 3/13 at 100.00 Aa1 (5) 1999, 5.000%, 3/01/22 (Pre-refunded 3/01/13) – AGM Insured Tarrant Regional Water District, Texas, Water Revenue Refunding and Improvement Bonds, Series 3/13 at 100.00 AAA 1999, 5.000%, 3/01/22 – AGM Insured Texas Municipal Gas Acquisition and Supply Corporation III, Gas Supply Revenue Bonds, Series 2012: 5.000%, 12/15/27 No Opt. Call A3 5.000%, 12/15/30 No Opt. Call A3 Texas Public Finance Authority, Unemployment Compensation Obligation Assessment Revenue Bonds, No Opt. Call AAA Series 2010A, 5.000%, 7/01/13 Texas Transportation Commission, Central Texas Turnpike System Revenue Bonds, First Tier No Opt. Call A– Refunding Series 2012A, 5.000%, 8/15/41 Wood County Central Hospital District, Texas, Revenue Bonds, East Texas Medical Center Quitman 11/21 at 100.00 Baa2 Project, Series 2011, 6.000%, 11/01/41 Total Texas Utah – 0.6% (0.4% of Total Investments) Riverton, Utah, Hospital Revenue Bonds, IHC Health Services, Inc., Series 2009, 5.000%, 8/15/41 4/13 at 100.00 AA+ Utah Housing Corporation, Single Family Mortgage Bonds, Series 2002A-1, 5.300%, 7/01/18 4/13 at 100.00 AA– (Alternative Minimum Tax) Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000D-1, 6.050%, 7/01/14 4/13 at 100.00 AA– (Alternative Minimum Tax) Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000E-1, Class II, 6.150%, 4/13 at 100.00 AAA 1/01/27 (Alternative Minimum Tax) Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2000E-1, Class III, 6.000%, 4/13 at 100.00 AA– 1/01/15 (Alternative Minimum Tax) Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2001A-2, 5.650%, 7/01/27 4/13 at 100.00 AA (Alternative Minimum Tax) Utah Housing Finance Agency, Single Family Mortgage Bonds, Series 2001B-1, 5.750%, 7/01/19 4/13 at 100.00 Aaa (Alternative Minimum Tax) Total Utah Virgin Islands – 0.5% (0.3% of Total Investments) Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 2003, 5.000%, 10/14 at 100.00 BBB+ 10/01/33 – RAAI Insured Virginia – 3.3% (2.1% of Total Investments) Henrico County Economic Development Authority, Virginia, Revenue Bonds, Bon Secours Health No Opt. Call A– System Obligated Group, Series 2013, 5.000%, 11/01/30 Metropolitan Washington Airports Authority, Virginia, Dulles Toll Road Revenue Bonds, Dulles 10/28 at 100.00 BBB+ Metrorail Capital Appreciation, Series 2010B, 0.000%, 10/01/44 Metropolitan Washington Airports Authority, Virginia, Dulles Toll Raod Revenue Bonds, Series 10/26 at 100.00 AA– 2009C, 0.000%, 10/01/41 – AGC Insured Virginia Port Authority, Revenue Bonds, Port Authority Facilities, Series 2003, 5.125%, No Opt. Call Aa3 7/01/14 – NPFG Insured (Alternative Minimum Tax) Virginia Small Business Financing Authority, Senior Lien Revenue Bonds, Elizabeth River 7/22 at 100.00 BBB– Crossing, Opco LLC Project, Series 2012, 5.500%, 1/01/42 (Alternative Minimum Tax) Total Virginia Washington – 3.8% (2.5% of Total Investments) Chelan County Public Utility District 1, Washington, Columbia River-Rock Island Hydro-Electric No Opt. Call AA+ System Revenue Refunding Bonds, Series 1997A, 0.000%, 6/01/26 – NPFG Insured Cowlitz County Public Utilities District 1, Washington, Electric Production Revenue Bonds, Series 2004: 5.000%, 9/01/22 – FGIC Insured 9/14 at 100.00 A1 5.000%, 9/01/28 – FGIC Insured 9/14 at 100.00 A1 Energy Northwest, Washington, Electric Revenue Refunding Bonds, Nuclear Project 1, Series 7/13 at 100.00 Aa1 (5) 2003A, 5.500%, 7/01/16 (Pre-refunded 7/01/13) Washington Health Care Facilities Authority, Revenue Bonds, Providence Health & Services, 10/22 at 100.00 AA Series 2012A, 5.000%, 10/01/32 Washington State Health Care Facilities Authority, Revenue Bonds, Fred Hutchinson Cancer 7/19 at 100.00 A Research Center, Series 2009A, 6.000%, 1/01/33 Washington State Health Care Facilities Authority, Revenue Bonds, Providence Health Care 10/16 at 100.00 AA Services, Series 2006A, 4.625%, 10/01/34 – FGIC Insured (UB) (6) Washington State, General Obligation Motor Vehicle Fuel Tax Bonds, Series 2008D, No Opt. Call AA+ 5.000%, 1/01/33 Total Washington Wisconsin – 1.5% (1.0% of Total Investments) Milwaukee, Wisconsin, General Obligation Bonds, Promissory Note Series 2006-N1, 5.000%, No Opt. Call AA 2/15/13 – AMBAC Insured Wisconsin Health and Educational Facilities Authority, Revenue Bonds, Marshfield Clinic, 2/22 at 100.00 A– Series 2012B, 5.000%, 2/15/40 Wisconsin Housing and Economic Development Authority, Home Ownership Revenue Bonds, Series 3/13 at 100.00 AA 2005C, 4.875%, 3/01/36 (Alternative Minimum Tax) (UB) Wisconsin State, General Fund Annual Appropriation Revenue Bonds, Refunding Series 2009A, 5/19 at 100.00 AA– 6.250%, 5/01/37 Wisconsin State, General Obligation Bonds, Refunding Series 2010-1, 5.000%, 5/01/13 No Opt. Call AA Wisconsin State, Transportation Revenue Bonds, Series 2012-1, 2.000%, 7/01/13 No Opt. Call AA+ Total Wisconsin $ 1,830,450 Total Municipal Bonds (cost $1,383,519,855) Principal Amount (000) Description (1) Coupon Maturity Ratings (3) Value Corporate Bonds – 0.0% (0.0% of Total Investments) Transportation – 0.0% (0.0% of Total Investments) $ 196 Las Vegas Monorail Company, Senior Interest Bonds (8), (10) 5.500% 7/15/19 N/R $ 141,349 59 Las Vegas Monorail Company, Senior Interest Bonds (8), (10) 1.000% 6/30/55 N/R $ 255 Total Corporate Bonds (cost $0) Total Investments (cost $1,383,519,855) – 153.4% Floating Rate Obligations – (2.3)% Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (52.6)% (9) Other Assets Less Liabilities – 1.5% Net Assets Applicable to Common Shares – 100% $ 1,017,279,554 Fair Value Measurements Fair value is defined as the price that the Fund would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 – Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 – Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). The inputs or methodologies used for valuing securities are not an indication of the risks associated with investing in those securities. The following is a summary of the Fund’s fair value measurements as of the end of the reporting period: Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ — Corporate Bonds — — Total $ — The Nuveen funds’ Board of Directors/Trustees is responsible for the valuation process and has delegated the oversight of the daily valuation process to the Adviser’s Valuation Committee. The Valuation Committee, pursuant to the valuation policies and procedures adopted by the Board of Directors/Trustees, is responsible for making fair value determinations, evaluating the effectiveness of the funds’ pricing policies, and reporting to the Board of Directors/Trustees. The Valuation Committee is aided in its efforts by the Adviser’s dedicated Securities Valuation Team, which is responsible for administering the daily valuation process and applying fair value methodologies as approved by the Valuation Committee. When determining the reliability of independent pricing services for investments owned by the funds, the Valuation Committee, among other things, conducts due diligence reviews of the pricing services and monitors the quality of security prices received through various testing reports conducted by the Securities Valuation Team. The Valuation Committee will consider pricing methodologies it deems relevant and appropriate when making fair value determinations. Examples of possible methodologies include, but are not limited to, multiple of earnings; discount from market of a similar freely traded security; discounted cash-flow analysis; book value or a multiple thereof; risk premium/yield analysis; yield to maturity; and/or fundamental investment analysis. The Valuation Committee will also consider factors it deems relevant and appropriate in light of the facts and circumstances. Examples of possible factors include, but are not limited to, the type of security; the issuer’s financial statements; the purchase price of the security; the discount from market value of unrestricted securities of the same class at the time of purchase; analysts’ research and observations from financial institutions; information regarding any transactions or offers with respect to the security; the existence of merger proposals or tender offers affecting the security; the price and extent of public trading in similar securities of the issuer or comparable companies; and the existence of a shelf registration for restricted securities. For each portfolio security that has been fair valued pursuant to the policies adopted by the Board of Directors/Trustees, the fair value price is compared against the last available and next available market quotations. The Valuation Committee reviews the results of such testing and fair valuation occurrences are reported to the Board of Directors/Trustees. Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts on the Statement of Assets and Liabilities presented in the annual report, based on their federal tax basis treatment; temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset value of the Fund. As of January 31, 2013, the cost of investments was $1,364,041,189. Gross unrealized appreciation and gross unrealized depreciation of investments as of January 31, 2013, were as follows: Gross unrealized: Appreciation Depreciation Net unrealized appreciation (depreciation) of investments All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a fixed-income security, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. On July 1, 2012, the Fund’s Adviser determined it was unlikely that this borrower would fulfill its entire obligation on the this security, and therefore reduced the security’s interest rate of accrual from 6.500% to 5.200%. On December 20, 2012, the Fund’s Adviser further reduced the security’s interest rate of accrual from 5.200% to 4.225%. Investment valued at fair value using methods determined in good faith by, or at the discretion of, the Board of Directors/Trustees. For fair value measurement disclosure purposes, investment classified as Level 3. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 34.3%. During January 2010, Las Vegas Monorail Company (“Las Vegas Monorail”) filed for federal bankruptcy protection. During March 2012, Las Vegas Monorail emerged from federal bankruptcy with the acceptance of a reorganization plan assigned by the federal bankruptcy court. Under the reorganization plan, the Fund surrendered its Las Vegas Monorail Project Revenue Bonds, First Tier, Series 2000 and in turn received two senior interest corporate bonds: the first with an interest rate of 5.500% maturing on July 15, 2019 and the second with an interest rate of 3.000% (5.500% after December 31, 2015) maturing on July 15, 2055. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. Item 2. Controls and Procedures. a. The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)). b. There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), exactly as set forth below: See EX-99 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Nuveen Performance Plus Municipal Fund, Inc. By (Signature and Title) /s/Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:April 1,2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:April 1, 2013 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:April 1, 2013
